 

 

Pita Express
15 Ann St
New York, NY 10038
2125712999

May 12", 2020

Honrable Judge Lewis Liman
United States District Court
Southern District of New York
500 Pearl Street-Courtroom 15C
New York, New York 10007

Re: Vuppala v. 15 NNA Street LLC, d/b/a Pita Express, et al.
Case 1:19-cv-08611-LJL-RWL

Re: Request for a Stay/ respond to D.E 21

Dear Judge Liman:

in respond to Mr. Bradly Weitz letter yesterday ( D.E 21), the settelemt agreement was drafted and
agreed by emails back and forth in late January , he is correct . But agreement was actually signed by

me by February 11" and emailed to him.
Payment was mailed to Mr. Bradley on March 11" with me sending him an email that payment was

mailed.(all documented in my emails with him)

I did send him 3 checks , total amount divided for 3 month ( March, April, May).

On March 12" 2020 , just a single day after I mailed payment to him , I kindly asked him to suspend
deposits since Iam closing the store due to COVID -19 pandemic.

He never responded to my email and tried to deposit those checks , which I had to put a stop payment

on them.
Your honor, he only wrote to me when payments did not clear in his bank account , ignoring my request

to hold on to payments. And than he submitted to reopen the case.
Thank you for your attention.

Sincerely,

  
 

 

 

Joe Benh

Defendants

 
